DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (JP 2013-141884).
As best depicted in Figures 1 and 2, Kobayashi is directed to a tire construction comprising a carcass 6, a tread 2, a belt 9, a pair of sidewalls 3, a pair of bead portions 4, and a band layer 7.  More particularly, (a) said carcass is formed with radially oriented cords and (b) said belt is formed with cords having an angle θc in a tire center region C and an angle θs in respective tire shoulder regions, wherein θs, as measured with respect to a tire circumferential direction, is greater than θc by 1-8 degrees.  This in turn corresponds with belt cord angles that are larger with respect to the radial carcass cords in said center region, as compared to said shoulder regions (essentially the belt cords in respective shoulder regions are approaching a radial orientation and have a small inclination angle with respect to the carcass cords).      
With respect to claim 2, Kobayashi states that band layer 7 may be disposed radially inside the belt layers (Paragraph 24).
As to claim 3, an exemplary embodiment of Kobayashi includes a band layer having a width of 176.3 mm (0.86 x TW).  Also, belt width 9A has a width that is 20 mm greater than said band layer (overall width of 196.3 mm).  This in turn suggests a ratio, as claimed, of approximately 0.898. 
Regarding claim 4, belt cords have an angle between 4 and 25 degrees, as measured with respect to the radial carcass cords (based on belt cords being inclined between 65 and 86 degrees with respect to a tire circumferential direction).
With respect to claims 5 and 16-19, belt cords have an inclination angle between 65 and 86 degrees with respect to a tire circumferential direction.    
As to claim 6, see Figure 1. 
Regarding claims 7 and 13-15, Kobayashi teaches a carcass cord angle between 60 and 90 degrees with respect to a tire circumferential direction (Paragraph 22).
With respect to claim 8, region Sh is equal to .033 times a tread half width (Paragraph 32).
As to claims 9-12, a difference in respective angles is between 1 and 8 degrees (Paragraph 32). 
Claim(s) 1, 4, 6, 8-12, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 3158056.
As best depicted in Figures 1 and 2, JP ‘056 teaches a tire construction comprising a radial carcass 6, at least one belt layer (7 or 10) formed with cords 9, and a band layer 12 formed with circumferentially oriented cords.  More particularly, belt cords 9 have a first inclination angle α1 at a tire center (claimed tread crown region) and an additional inclination angle α4 at respective belt ends (claimed tread shoulder regions).  JP ‘056 teaches that α4-α1 is between 2 and 12 degrees.  This in turn results in a greater intersection angle between the belt cords and the carcass cords in the tread crown region, as compared to the tread shoulder region.  Lastly, regarding claim 1, the term “motorcycle tire” fails to further define the structure of the claimed tire article- any tire can be viewed as a “motorcycle tire” (claims fail to require any specific structure that distinguishes the claimed tire from that of JP ‘056).
With respect to claim 4, JP ‘056 teaches a belt cord angle less than 35 degrees (with respect to tire circumferential direction) and such corresponds with an angle of at least 55 degrees with respect to a radial carcass.     
Regarding claim 6, the belt layer has a width between 0.7 and 1.2 times a tread ground contact width.   
As to claim 8, the exact axial extent of the tread shoulder region can be arbitrarily selected and in the case of JP ‘056, any number of widths would include a belt cord angle that is greater than that present in a tread crown region as required by the claims.
With respect to claims 9-12, a difference in α4 and α1 is between 2 and 12 degrees.
Regarding claim 20, as noted above, the tire of JP ‘056 can include at least one belt layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        November 17, 2022